DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a first coil being angled relative to a second coil about the central axis” (Claim 12), “recites “a first coil being angled relative to a second coil about the central axis” (Claim 15) and “a first coil being angled relative to a second coil about the longitudinal axis” (Claim 18)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Claim Rejections - 35 USC § 112
Claims 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “a first coil being angled relative to a second coil about the central axis”  This is not disclosed in neither the specification nor the drawings.  The drawings illustrate any one of the coil 22 as being parallel to the central axis.
Claims 13-14 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, deficiency from parent claim 12.

Claims 16 and 17 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, deficiency from parent claim 15.
Claim 18 recites “a first coil being angled relative to a second coil about the longitudinal axis”. This is not disclosed in neither the specification nor the drawings. The drawings illustrate any one of the coil 22 as being parallel to the central axis.
Claims 19-21 inherit the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, deficiency from parent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837